Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derrick Young appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice for failure to exhaust administrative remedies and denying his motion for reconsid*705eration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Young v. Waddell, No. 5:10—cv-00101-GCM, 2010 WL 3122790 (W.D.N.C. Aug. 10, 2010 & 2010 WL 4627808, Nov. 8, 2010). We deny Young’s motion for appointment of counsel and his motion to stay the appeal in order to allow him to submit additional documentation. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.